 

Exhibit 10.1

 

Funds Deposit Service Agreement

 

Party A (Principal): Sichuan Senmiao Ronglian Technology Co., Ltd.

Legal Representative: Hu Xiang

Address: Room 1601, 16th Floor, Block 1, No. 1098, Middle Jiannan Avenue,
High-tech Zone, Chengdu, Sichuan

Contact: Ke Qiao         Tel: 13668227816

Email: keqiao@ihongsen.com

 

Party B (Depository Bank): Sichuan XW Bank Co., Ltd.

Legal Representative: Wang Hang

Address: Suite 1-8, 26th Floor, Unit 1, Building 1, No. 8, Third Jitai Road,
High-tech Zone, Chengdu, Sichuan

Contact: Yin Hao         Tel: 15608075088

Email: yinhao@xwbank.com

 

Whereas,

1. Party A is a business entity legally incorporated in China providing an
intermediation platform of information and finance for natural persons, legal
persons and other organizations with investment and financing needs using the
Internet as the primary medium (hereinafter referred to as “Party A’s
Platform”). Party B is a legally incorporated and validly existing commercial
bank approved by the China Banking Regulatory Commission, and has the full legal
rights to carry out the funds deposit services.

 

2. Party A, as a business entity of P2P platform, authorizes Party B to act as
the depository of transactional funds of Party A’s platform users, and Party B
is willing to accept such authorization. In order to define the rights,
responsibilities and obligations of both Parties in the deposit services of
Internet financial business, this Agreement is made and entered into by the
Parties in accordance with the relevant laws and regulations.

 

The Parties hereby affirm that each party has the legal rights and full power to
execute this Agreement and perform all of the obligations under this Agreement.
Party B’s provision of deposit services for Party A under this Agreement does
not constitute any commitment or guarantee of investment principal or investment
income made by Party B to Party A’s platform users.

 

 1 

 

 

Chapter I Definitions

 

Unless otherwise specified, for purposes of this Agreement, the following terms
shall have the following meanings:

 

Article 1 Party A’s Platform: the intermediation platform of information and
finance funded, established and operated by Party A for natural persons, legal
persons and other organizations with investment and financing needs using the
Internet and/or mobile Internet as the primary medium (hereinafter referred to
as “Party A’s Platform”). .

 

Article 2 Platform Users: natural persons, legal persons or other organizations
that complete the authentication of identity information and bank card
information on Party A’s platform and the funds deposit system, and carry out
the investment and financing through Party A’s Platform (hereinafter referred to
as “Platform Users”).

 

Article 3 Financing Subject: the information released by financing users through
Party A’s Platform, including, financier’s information, use of funds, demand of
funds, financing price, financing cycle, schedule and methods of repayment, etc.

 

Article 4 Transaction Instructions: the transactions and associated data
recorded on Party A’s Platform in connection with the transfer of rights and
interests between Platform Users.

 

Article 5 Transfer Instructions: the transfer of virtual account amount between
platform users and the associated data recorded on Party B’s fund deposit
system.

 

Article 6 Funds Deposit Services: Party B, as the depository bank, accepts the
authorization of Party A, and provides the deposit services of transaction funds
of platform users, funds settlement and other agreed deposit services, and
collects relevant fees in accordance with laws and regulations.

 

Article 7 Funds Deposit System: the information technology system established
and operated by Party B for the provision of peer-to-peer lending funds deposit
services for the financial information intermediary companies engaged in
peer-to-peer lending information intermediary activities.

 

Article 8 Transaction Funds Deposit Account: the platform users’ transaction
funds deposit summary account opened in the name of Party A with Party B.

 

Article 9 Virtual Deposit Account: Party B shall open a separate virtual deposit
account for each platform user for the purpose of achieving the segregated
management of funds. The virtual deposit account shall be a sub-account under
the transaction funds deposit account.

 

Chapter II The Cooperation

 

Article 10 Party B accepts Party A’s authorization to provide funds deposit
services, which include the opening of own funds account, transaction funds
deposit account and risk reserve account for Party A’s platform as requested by
Party A, the establishment of bookkeeping information for Party A’s platform
users and projects, the verification and transfer of Party A’s platform
transaction funds and other services provided for the performance of duties
required by the relevant laws and regulations of China and regulatory agencies.
Article 11 Party A shall complete the connection with Party B’s system and other
related work to ensure that the deposit services under this Agreement can be
performed normally and effectively.

 

 2 

 

 

Chapter III Rights and Obligations

 

Article 12 Rights and Obligations of Party A

 

1. Party A undertakes and warrants that during the term of cooperation
hereunder, Party B shall be the sole funds depository institution for the
peer-to-peer lending funds deposit business engaged in by Party A.

 

2. Party A warrants that all credentials and materials provided by it to Party B
shall be legal, true, accurate, complete and valid. In the event of any change
in Party A’s credentials and materials, Party A must notify Party B in writing
within five working days as agreed from the date of the occurrence of the
change. Any risk, loss and liability resulting from the fact that the
information provided by Party A is untrue, inaccurate, not timely and incomplete
shall be fully borne by Party A; if any loss incurred to Party B thereby, Party
B shall be entitled to demand Party A to compensate for all losses.

 

3. Party A is a legally incorporated business entity and has the qualification
to engage in peer-to-peer lending information intermediary business and has the
conditions to engage in peer-to-peer lending funds deposit business. Party A
shall be solely liable for the complaints and other user disputes resulted from
the violation of laws and regulations of China by its website, APP and other
media or services provided by it, and the complaints caused by false, obsolete
or untrue information, and assume the losses incurred to Party B thereby. Party
A hereby further warrants that, if any new requirement provided by relevant
laws, regulations, rules, and regulatory provisions in the future for its
business operation, it will meet such requirement; otherwise, Party A shall be
unconditionally liable for the compensation for any and all losses incurred to
Party B due to the violation of laws, regulations, rules and regulatory
provisions.

 

4. Party A is obliged to establish a sound internal control system and a risk
management team matching with the scale of the business, carry out authenticity
review and risk assessment for the financing subject released through the Party
A’s platform, fully disclose information based on the principle of honesty and
trustworthiness, and protect the legitimate rights and interests of the Party
A’s platform users.

 

5. Party A shall open the following accounts in the name of Party A with Party B
under the terms of this Agreement:

 

(1) Own Funds Account. Party A’s service charge and deposit fee shall be
deducted from Party A’s own funds account by Party B pursuant to the provisions
of this Agreement;

 

(2) Transaction Funds Deposit Account. The funds in such account shall be
deposited by Party B, and Party A shall not operate the account except for the
operation made in accordance with Paragraph 4, Article 13. No online bank or
e-bank transfer function may be opened for this account, and no finance product
or pay order may be purchased using this account;

 

(3) Risk Reserve Account:

 

n Party A does not open a risk reserve account with Party B.

 

o Party A opens a risk reserve account with Party B, and ensures that the
account is only used to deposit the own funds reserved by Party A against the
risk of honoring. Party B only conducts the transfer operation pursuant to the
effective transfer instruction given by Party A, and Party A shall not conduct
any other operations to this account. No online bank or e-bank transfer function
may be opened for this account, and no finance product or pay order may be
purchased using this account. Party A shall ensure that, during the cooperation
under this Agreement, the balance of the risk reserve account shall not be less
than RMB____yuan at all time. If the balance of the account is less than the
aforementioned amount, Party A shall make up the balance within 3 working days
from the receipt of notice from Party B. If Party A fails to make up the balance
for more than 3 working days, it shall be deemed as a breach of this Agreement
by Party A.

 

 3 

 

 

6. Party A is obliged to establish a connection between Party A’s platform and
the fund deposit system in accordance with the interface standards and data
formats and other technical standards agreed by both Parties. Party A is obliged
to carry out the work in accordance with the business standards and working
processes provided by Party B, and Party A shall be liable for the liabilities
and losses caused by its illegal operation. The expenses incurred due to the
modification of Party A’s platform shall be borne by Party A.

 

7. Party A shall ensure that all transaction instructions with respect to
platform users’ accounts sent from Party A’s platform to funds deposit system
are legally and effectively authorized by platform users and the information is
true and correct. All consequences caused by no legal and effective
authorization by Party A’s platform users or incorrect, untrue or incomplete
information in the transaction instructions shall be borne by Party A.

 

8. Party A undertakes to file the financing subject with and submit the details
of Party A’s platform transaction instructions to the fund deposit system in
accordance with the format and time required by Party B, and ensure the
authenticity of the data. Party A shall be liable for any delay or suspension of
services due to the false, missing or invalid data filed or submitted by it and
all corresponding consequences.

 

9. Party A shall properly keep the managed account and password provided by
Party B, and Party A shall be liable for all losses caused by its improper
custody and use of such account and password. Party A is obliged to remind Party
A’s platform users to properly keep the account number, password and other
relevant information of the transaction account. Party B shall not be liable for
any loss caused by the missing, leakage or theft of Party A’s platform users’
information.

 

10. Without the permission of Party B, Party A shall not transfer the interface
technology, security protocol and certificate provided by Party B to any third
party.

 

11. In the event of any change in the actual controller of the company, company
information, contact person of the company, business (including, but not limited
to, the change in business mode, business termination, etc.), business address,
website, and significant operating conditions (including, but not limited to,
the change in registered capital of the company, shareholders, legal person or
authorized person in charge and domicile) after the execution of this Agreement,
Party A shall notify Party B in writing within 3 working days from the date of
the change.

 

12. In the event of any difficulty in Party A’s operation, which may affect its
business continuity, any loss of Party A’s platform users due to any major delay
or default of Party A’s platform financing subject, or any operation trouble or
safety issue of Party A’s platform technology, Party A must notify Party B in
writing within 2 working days from the occurrence of such events. Otherwise,
Party B will be entitled to take measures as appropriate once learned,
including, but not limited to, issuing an early warning to Party A, suspending
or even terminating the cooperation under this Agreement. Meanwhile, all the
consequences resulting from the delay in notification shall be borne by Party A.

 

 4 

 

 

13. Except for necessary disclosure and regulatory requirements, Party A may not
use Party B’s name or information (including, but not limited to, address,
telephone, trademark, logo, etc.) to conduct public marketing and promotion
exceeding the scope of the cooperation hereunder. When Party A uses Party B’s
name in its website, APP, peer-to-peer lending platform, public information and
promotional materials, Party A shall indicate that Party B is only a funds
depository organization and it makes no commitment to any product or its
investment income. In no case may Party A publicize that Party B has made any
express or implied guarantee or warranty or Party B shall be jointly and
severally liable for the business engaged in by Party A. In the event of Party
B’s reputation or other economic losses due to Party A’s violation of the
provision of this Article, Party A shall bear all responsibilities, and Party B
has the right to take relevant measures to safeguard its interests and request
Party A to compensate for all losses incurred to Party B thereby.

 

14. Party A is obliged to assist Party B in taking risk control measures such as
the collection, temporary spot check and regular inspection of the materials for
the approval of funds deposit business admittance, and ensure the authenticity,
accuracy and completeness of the information provided by it. Meanwhile, Party A
is obliged to assist Party B in the random inspection of Party A’s platform
financing subjects, provide, including, but not limited to, relevant background
information of the entity with respect to the financing subject, information of
the guarantor of the project, information of the collateral of the project,
collateralized warrants of the project, backend data, money flow and other
relevant information.

 

15. Party A undertakes that there is no illegal act violating any laws,
regulations, or regulatory policies in its services and operating model,
including illegal or disguised absorption of public deposits, illegal or
disguised fundraising and other financial frauds, and the disguised collection
of funds to engage in cash pooling business and money laundering, and so on.

 

16. Party A warrants the authenticity and legitimacy of investors, financiers
and financing projects registered on its platform, and there is no false
financier and financing project, no made-up financing project for the financier,
and no intentional concealment of major flaws in any financing project and other
events damaging the legitimate rights and interests of investors.

 

17. Party A hereby irrevocably warrants to Party B that any instructions given
by it to Party B for the transfer or freezing of funds with respect to the
services under this Agreement shall be legally and effectively authorized by
relevant platform users, and Party B is entitled to directly transfer or freeze
the funds of the corresponding account pursuant to such instructions without the
consent of Party A or relevant platform users. Party B shall not be liable for
any loss caused thereby.

 

18. Party A shall perform its anti-money laundering and anti-terrorism financing
obligations, such as identification of customers, suspicious transaction
reports, retention of customer identification information and transaction
records, and cooperate with Party B in anti-money laundering.

 

 5 

 

 

19. Party A shall perform other duties provided by laws, administrative
regulations, regulatory provisions and this Agreement.

 

20. Party A shall disclose information in accordance with laws, regulations,
rules and related regulatory policies of China, including, but not limited to,
Party A’s basic information, annual report, information of the lending projects,
basic information of the borrowers, and basic information of all participants.
Article 13 Rights and Obligations of Party B

 

1. Party B ensures that it meets the qualification requirements and conditions
stipulated in the Guidelines for the Peer-to-peer Lending Funds Deposit Business
for providing funds deposit services for peer-to-peer lending.

 

2. Party B shall perform the depository function for the transaction funds
deposit account under this Agreement, and shall not be liable for the funds
transferred out of the account and the funds outside of Party B’s control.

 

3. Party B shall ensure the accuracy, security, confidentiality and timeliness
of the funds transfer on the premise of sufficient funds in the account and
external consistency of information. If Party B finds any inconsistency between
the transaction instruction or the transfer instruction and the provisions of
this Agreement, Party B is entitled not to execute such instruction without
assuming any responsibility. Party B shall only be liable for the account
opening with real name and the formal audit of the external consistency of the
instructions under this Agreement, and not be liable for the substantial audit
for the authenticity of the transaction instructions, financing projects and the
financing transaction information.

 

4. Unless specially required by laws and regulations or judicial authorities and
regulatory departments, Party B shall execute the transfer of funds in
accordance with Party A’s transfer instructions. Any legal liability and
economic loss caused by the incorrect transfer instructions due to Party A’s
reasons is irrelevant to Party B; Party B shall bear the relevant legal
liabilities and economic losses caused by Party B’s fault in execution of
transfer instruction, but Party B shall not be liable for its inability to
execute the instruction due to the incorrect, untrue or incomplete transaction
instruction or transfer instruction provided by Party A or its complete
execution of such instruction; and if Party B has assumed any liability, Party B
shall be entitled to claim for compensation from Party A. All the consequences
caused by the operations by Party A without the legal and effective
authorization of Party A’s platform users or the incorrect, untrue or incomplete
information in the transfer instruction shall be borne by Party A.

 

5. Party B has the right to evaluate and supervise the operation of Party A’s
platform; Party B has the right to carry out the on-site inspection and website
inspection towards Party A if it is necessary for the performance of the
depository functions. The inspection items include, but not limited to, whether
Party A’s business address is true, whether Party A’s legal representative is
true, whether Party A’s business complies with laws and regulations, whether the
risk control system is complete, whether the financing subject is true, whether
the information collected is complete, the situation of the independent risk
control department, the matching degree between Party A’s platform transaction
content and the backend data flow, and so on. Party A shall actively cooperate
with Party B in such work; Party B has the right to verify whether the
instructions given by Party A have been authorized by Party A’s platform users
through (including, but not limited to) password verification, SMS verification,
bank card authentication, order matching and other means, once Party B
determined any instruction has not been authorized by Party A’s platform users
or has not been carried out pursuant to the actual authorization, Party B has
the right not to carry out the instruction. The provisions of this Article are
the rights but not the obligations of Party B. With respect to these rights,
Party B has the right to decide whether to exercise them or not, and Party B
shall not be liable for the consequences resulting from the exercise or
non-exercise of such rights.

 

 6 

 

 

6. Party B shall not be liable for any failure, delay in execution or improper
execution of the transfer instructions due to the following reasons, including,
but not limited to:

 

1) Any inconsistency is discovered in the verification of Party A’s information;

 

2) Insufficient balance in the account;

 

3) Funds in the account are frozen or deducted by the competent authority;

  

4) Party A fails to operate in accordance with the business process and
requirements, and the information provided by Party A is inaccurate;

 

5) Party B’s system stops running or is unable to provide the deposit services
under this Agreement due to the reasons not related to Party B, such as computer
virus, power interruption, network communication interruption, and failure of
the People’s Bank of China Payment System, etc.;

 

6) Force majeure.

  

7. Party B shall not be involved in any dispute between Party A and any platform
user with respect to the investment and financing transactions. Party A shall be
solely liable for all liabilities or disputes arising from the untrue,
inaccurate or incomplete data provided by it to Party B. If Party B bears any
liability or suffers any loss thereby, Party B has the right to claim
compensation from Party A.

 

8. In the event of any one of the following events, Party B has the right to
terminate this Agreement unilaterally without assuming any liability:

 

1) Party A does not file the financing subject in time, and fails to file as
required after Party B’s reminder;

 

2) Party A conceals the change in company’s material facts or platform risks and
other major events;

 

3) Party A releases false financing subjects and self- financing subjects;

 

4) Party A is criticized in a circulated notice by the regulatory agency or
being investigated by public security agencies;

 

5) Party A’s actual controller or legal representative has been out of touch for
more than 10 consecutive days;

 

6) Party A refuses to cooperate with Party B’s business supervision and the spot
checks for financing subjects;

 

7) Party A does not meet any one of Party B’s admittance criteria;

 

8) Party A provides any false information;

 

9) Party A has obvious vulnerabilities in anti-money laundering management;

 

 7 

 

 

10) Party A is in violation of any term of this Agreement;

 

11) The balance in Party A’s risk reserve account is insufficient and Party A
does not make up it within [3] working days from the receipt of notice from
Party B;

 

12) Party A’s operation does not comply with the relevant provisions of China or
the regulatory agencies;

 

13) Party A does not file with the competent financial regulatory department in
the registration place or does not obtain the corresponding telecommunications
business license within the time required by the competent authority;

 

14) Other events for which Party B believes that the deposit services shall be
terminated occur to Party A. 9. If the services provided by Party A are
suspected of infringing the legitimate rights and interests of platform users or
other third parties, upon the verification, Party B has the right to terminate
the services, freeze the account, and take other risk control measures as Party
B deems necessary without assuming any liability; if Party B’s interests are
damaged by Party A’s violation of laws and regulations. Party B has the right to
recover losses from Party A.

 

10. Party B has the right to refuse, at its own discretion, to accept the
transactions suspected of committing crimes, money laundering and cashout based
on data analysis in accordance with the laws, regulations and regulatory
provisions, and work out a blacklist; Party B has the right to submit the
depository business data to the People’s Bank of China and other regulatory
agencies in accordance with laws, regulations and regulatory provisions.

 

11. Party A shall clearly and prominently indicate to its platform users that,
Party B’ acting as the depositary of platform users’ transaction funds shall not
be deemed as the provision of guarantee or other forms of guarantees for Party
A’s platform transactions and other related activities. Party B shall make no
guarantee or warranty to the transaction principals and earnings of the platform
users and shall not be liable for the risk of management and use of the funds,
and the liabilities and risks of peer-to-peer lending investment shall be borne
by the investors themselves.

 

12. During the provision of funds deposit services by Party B, if any suspected
criminal activity is discovered, such as disposal of stolen goods, fraud,
swindle, embezzlement, money laundering, tax evasion, disposal of stolen cards,
etc., Party B shall assist the regulatory agencies, judicial department and
other functional departments in investigating the relevant cases and the
suspicious transactions as well as freezing the suspicious accounts, and provide
complete user data and transaction data. Besides, Party B shall not be liable
for the compensation caused by the above reasons.

 

13. Party B has the right to modify the system functions based on the
requirements of risk control and transaction supervision, and Party A shall not
refuse to use Party B’s system without reason.

 

14. In case the business under this Agreement may be affected by the upgrade,
maintenance and adjustment of Party B’s system, Party B shall send a notice to
Party A 3 working days in advance, and indicate the influence and the recovery
time therein.

 

15. Party B shall be entitled to adjust or terminate the deposit services under
this Agreement in accordance with laws, regulations, policy changes or
requirements of regulatory agencies without being deemed as breaching this
Agreement, and Party A shall actively cooperate with Party B in handling the
matters involved in the adjustment or termination of the deposit services.

 

 8 

 

 

16. Upon the close of the end-of-day transaction of each day, Party B shall
check accounts pursuant to the end-of-day settlement data sent by Party A, carry
out the ledger reconciliation and general ledger reconciliation to the journal
account of funds and funds balance data to ensure the consistency of the
accounts of the Parties.

 

17. Party B shall regularly provide the funds deposit report in accordance with
the provisions of laws and regulations and this Agreement, and disclose the
custody and use of the platform users’ transaction funds. Such report shall at
least contain the following information: Party A’s transaction scale, debit and
credit balance, deposit balance, the number of borrowers and lenders.

 

18. Upon the termination of this Agreement, Party B shall assist Party A in
completing the transfer of data and funds in accordance with the requirements of
laws and regulations.

 

Chapter IV Business Operation Process

 

Article 14 Account Opening, Recharging and Withdrawal of Platform Users

 

1. Account opening: Party A shall guide the platform users to skip to Party B’s
platform, and then Party B will open the virtual deposit account after
collecting and verifying the identity information of the platform user. The
methods of verification include, but not limited to, four-factor information
verification. Party A shall not intercept or crack the account opening
instructions submitted by platform users in any way. Party B shall not entrust
or authorize other institutional verification platform to verify the account
opening instructions of platform users.

 

2. Recharging: After the acceptance of the recharging request of platform user
by Party A’s platform, Party A’s platform will send the recharging instruction
to Party B’s system, then Party B’s system will transfer the funds in the
platform user’s bank account through Party B’s partner payment institution to
the virtual deposit account after the safety verification of the user, and the
actual funds will be settled by the partner payment institution on the T+1 day
and transferred to Party A’s transaction funds deposit account;

 

3. Withdrawal: After the acceptance of the withdrawal request of platform user
by Party A’s platform, Party A’s platform will send the withdrawal instruction
to Party B’s system, then Party B’s system will transfer the funds in its
virtual deposit account to the platform user’s bank account after the safety
verification of the user, and the remittance of actual funds will be finished on
the T day or T+1 day in accordance with the settlement rules of Party B’s
system.

 

Article 15 Investment and Repayment

 

1. Investment: After the acceptance of the investment request of platform user
by Party A’s platform, Party A’s platform will send the investment instruction
to Party B’s system, then Party B’s system will transfer the corresponding funds
in its virtual deposit account to the virtual deposit account of the Party A’s
platform borrower after the safety verification of the user.

 

2. Repayment: After the acceptance of the repayment request of platform borrower
by Party A’s platform, Party A’s platform will send the repayment instruction to
Party B’s system, then Party B’s system will transfer the corresponding funds in
its virtual deposit account to the virtual deposit account of the Investor after
the safety verification of the borrower.

 

 9 

 

 

Article 16 Payment of Fees: Party A may charge certain fees during the
acceptance of the recharging, withdrawal, investment, repayment and other
services pursuant to the agreement made with the platform users. The payment
details of fees will be attached to the transaction instruction and sent to
Party B’s system by Party A’s platform, then Party B’s system will complete the
transfer of fees at the time of processing the transfer of transaction funds.
Party B only performs the transfer of corresponding fees pursuant to the
transaction instruction provided by Party A, and any dispute arising from the
collection and transfer of fees shall be borne by Party A.

 

Article 17 Safety Verification: The above safety verification methods include,
but not limited to, transaction password, mobile phone dynamic code and
biometric identification, etc.

 

Article 18 Transfer of Funds: All funds transfer instructions shall relate to
the corresponding transaction, and sent to Party B’s system by Party A’s
platform, then the funds will be transferred after the verification by Party B’s
system pursuant to the relevant regulatory provisions.

 

Chapter 5 Settlement of Fees

 

Article 19 Party B charges Party A [0.06] % of the amount successfully recharged
to the fund deposit system by the platform user as the deposit service fee on a
[monthly] basis. The minimum deposit service fee is RMB [300,000.00] yuan/year,
that is, if the [0.06]% of the annual amount successfully recharged to the fund
deposit system by the platform user is less than RMB [300,000.00], such service
fee shall be charged at the rate of RMB [300,000.00] yuan/year, which shall be
deducted from Party A’s own funds account within the last billing cycle prior to
the expiration of this Agreement; the deposit service fee shall be capped at RMB
[1,200,000.00] yuan/year, that is, if the [0.06]% of the annual amount
successfully recharged to the fund deposit system by the platform user exceeds
RMB [1,200,000.00] yuan, such service fee shall be charged at the rate of RMB
[1,200,000.00] yuan/year, that is, when the total amount of deposit service fee
charged by Party B in a year reaches RMB [1,200,000.00] yuan, Party B shall
cease the charging of deposit service fee from Party A for that year.

 

Article 20 Party B charges the withdrawal service fee by the rate of [1.5]
yuan/deal according to the number of the successful withdrawal from the funds
deposit system by the platform user.

 

Article 21 Party B charges the bank card authentication fee by the rate of [0.5]
yuan/deal according to the number of the authentication of platform user’s bank
card.

 

Article 22 The System Access Fee (nonrecurring): RMB [200,000.00] yuan, amount
in words: RMB Two Hundred Thousand yuan only.

 

Article 23 Collection Methods of Fees:

 

1. Party B shall deposit the minimum guarantee of deposit service fee into its
own funds account opened by it with Party A within five working days from the
execution of this Agreement. In the event of recharging or withdrawal
transactions by platform users, Party B is entitled to deduct the deposit
service fee or the withdrawal service fee from Party A’s own funds account on a
[monthly] basis, and Party B shall issue special VAT invoices on a quarterly
basis.

 

2. The system access fee shall be paid by Party A to the account designated by
Party B within five working days from the execution of this Agreement, and Party
B shall issue a special VAT invoice to Party A within 20 working days from the
receipt of the payment. Party B’s designated account is as follows:

 

 10 

 

 

Account Name: Sichuan XW Bank Co., Ltd.

Account No.: 22900901040000788

Bank Name: Agricultural Bank of China Chengdu Yizhou Avenue Branch

 

3. During the term of this Agreement, if Party A fails to perform any payment
obligation under this Agreement on schedule, Party B has the right to suspend
the funds deposit services under this Agreement and all losses incurred thereby
shall be solely borne by Party A.

 

4. In the event of early termination of this Agreement, the fees collected by
Party B shall not be refunded. Such fees do not include the balance in Party A’s
own funds account, transaction funds deposit account and risk reserve account.

 

Chapter VI Force Majeure Event

 

Article 24 “Force majeure event” shall refer to any earthquake, typhoon, flood,
fire, blackout, breakdown of public telecommunication facilities, and other
event the occurrence and consequence of which is unforeseeable, inevitable,
insurmountable that may have a direct impact on the performance of this
Agreement or that renders the performance of this Agreement on the agreed
conditions impossible.

 

Article 25 Given the unique characteristics of network, force majeure event
shall also include any hacker attack, outbreak of computer virus and other
events.

 

Article 26 In the case of occurrence of any force majeure event, the party
affected by it may at its discretion determine whether to suspend its
performance of its obligations hereunder according to the extent to which such
party is affected.

 

Article 27 The party invoking the force majeure event shall immediately give a
written notice to the other party, and shall, within fifteen days after the
occurrence of the force majeure event, provide relevant proof on the occurrence
and continuance of the force majeure event. The party invoking the force majeure
event shall exert its reasonable efforts to minimize the losses as a result of
such event.

 

Article 28 In the case of any force majeure event, the Parties shall immediately
conduct negotiation to seek an equitable solution thereof, and shall use all
reasonable efforts to mitigate the effect of such force majeure event. In the
case of any expansion of loss as a result of a party’s failure to take actions
diligently or failure to cooperate, such defaulting party shall be liable for
the loss of expanded part .

 

Chapter VII Confidentiality

 

Article 29 Any party (the recipient of confidential information) shall be bound
to keep confidential the confidential information made known or obtained from
the other party (the disclosing party of confidential information) in connection
with the formation, execution of this Agreement. Neither party may disclose to
or provide to any third party for its use any confidential information without
the prior written consent of the other party.

 

“Confidential information” shall refer to information disclosed by one party to
the other party during the Cooperation between the Parties in connection with
this Cooperation, including but not limited to any trade secret, technical
information, operation information, personal information, Cooperation
information and the existence of this Agreement.

 

 11 

 

 

However, the following shall not be deemed to be a breach by the recipient of
the confidentiality obligation: information disclosure or publication as
required in order to observe or comply with any requirement of any applicable
law, regulation or court order or ruling, arbitration ruling or any order,
decision by the People’s Bank of China and other regulatory authority, any
disclosure or publication required for the internal audit.

 

The following information shall not be deemed confidential information: (1)
information already known to the public or publicly available without any breach
by the recipient of the confidentiality obligations hereunder; (2) information
the recipient obtained lawfully from a third party entitled to disclose such
information and without confidentiality obligations regarding the same.

 

Chapter VIII Default Liabilities and Indemnification

 

Article 30 Any party which fails to perform or performs not in compliance with
this Agreement shall be liable for the losses, if any, caused to the other party
as a result thereof.

 

Article 31 Each party shall perform its obligations pursuant to the terms
hereof. Where any party causes any losses to users or the other party as a
consequence of breaching any term hereof or any applicable law or regulation,
the defaulting party shall be liable for such losses, and the non-defaulting
party shall not be liable howsoever, and is entitled to hold the defaulting
party liable for the losses caused to it.

 

Article 32 Unless as otherwise provided in Chapter Six, the party that causes
any system breakdown or failure of capital liquidation (including any failure of
transfer within the agreed time period or in accordance with fund transfer
order) as a result of its fault, then such defaulting party shall be liable for
the losses and liabilities as a result thereof.

 

Article 33 In the case of any of the following, the non-defaulting party may
unilaterally terminate this Agreement and hold the defaulting party liable for
the losses.

 

1. In the case of any loss to the other party as a result of the breach of the
first party, it shall be liable for the losses incurred to the non-defaulting
party;

 

2. In the case of any loss to a party other than the Parties hereto, it shall be
liable for such losses incurred to such third party;

 

3. In the case of any loss to a party other than the Parties hereto, which in
turn renders the non-defaulting party liable to such third party, the
non-defaulting party is entitled to recover the losses from the defaulting
party, and the defaulting party shall be liable to indemnify the damages and
losses paid by the non-defaulting party to such third party.

 

Article 34 In any dispute between one party and a party other than the Parties
hereto arising from any issue hereunder, the other party is obligated to provide
necessary assistance regarding evidence collection by the first party.

 

Chapter IX Dispute Resolution

 

Article 35 The execution, validity and interpretation of this Agreement shall be
governed by the law of the PRC (which, for the purpose of this Agreement, shall
not include Hong Kong, Macao and Taiwan District). Any dispute between the
Parties arising out of or in connection with this Agreement shall be first
resolved through friendly negotiation; if negotiation fails, either party shall
commence a lawsuit at the court at the place of Party B. The Parties shall
continue to comply with the terms except those related matters in dispute and
perform other obligations during the dispute resolution.

 

 12 

 

 

Chapter X Term of Cooperation

 

Article 36 The term of this Agreement shall be one year. This Agreement shall
take effect after it is signed and sealed common seal or contract seal by the
legal representative or authorized representative of each party. This Agreement
shall be extended automatically for one year without limit times after the
expiration of the term if neither party gives a written opposition prior to the
expiration of the term. If any party does not intend to renew the Agreement,
then such party shall give a notice to the other party at least 30 days prior to
the expiration of the term hereof, and the Agreement shall terminate on the
expiration date.

 

Chapter XI Miscellaneous

 

Article 37 The Parties hereto agree to enter into a supplementary agreement
after the execution of this Agreement in accordance with applicable regulations
of regulatory authorities and this Agreement, setting other uncovered issues.

 

Article 38 In the case of any inconsistency between such supplementary agreement
and this Agreement, the supplementary agreement shall be treated as standard.

 

Article 39 Notices and Delivery

 

The Parties agree that the addresses to receive all notices related to or in
connection with this Contract and documents and service of process under any
dispute related to this Contract and the legal consequences thereof shall be as
follows:

 

Party A confirms that its effective mailing address shall be:

 

Room 1601, Floor 16, Building 1, No. 1098, Middle Section Jiannan Avenue, Gaoxin
district, Chengdu City Sichuan Province.

 

    Attention:     Ke Qiao

    Telephone:   13668227816

 

Party B confirms that its effective mailing address is: Floor 25, XWBank, Tower
C, New Hope International Building, Three Tianfu Street, Gaoxin District,
Chengdu City

 

    Attention:    Yin Hao

    Telephone:   18616805008

 

The mailing address of each party shall applicable to all notices, agreements
and other documents where no litigation is involved, and all documents and
service of process in the case of any dispute arising out of this Contract, as
well as arbitration, trial of first instance, trial of second instance, re-trial
and enforcement proceedings of any dispute.

 

The party intending to make a change to its mailing address shall give a notice
to other party. If any party fails to perform the notification obligations in
the manner set forth above, the mailing address confirmed above shall still be
deemed the valid mailing address. In the case of any failure by any party to
actually receive any document or service of process as a result of the
inaccuracy of the mailing address provided or confirmed by such party, a failure
to timely notify the other party or court, or the rejection by the related party
or its designated recipient after the change to such mailing address, in the
case of delivery via mail, the date the document is returned shall be deemed the
date of effective service. If the party has fulfilled its obligation on intended
change to the mailing address, the changed mailing address shall be deemed
effective mailing address. In the case of any mailing address expressly provided
in this Contract between the Parties, the Court may conduct service of process
directly via mail, and the documents shall be deemed sufficiently served even if
the other party fails to receive the same delivered via mail by the court.

 

The notice service clause and dispute resolution shall be independent from each
other, and shall not be affected by validity of the Contract as whole or other
clauses.

 

Article 40 Change and Termination

 

 13 

 

 

1. During the term hereof, the Parties may negotiate to adjust any term hereof
according to the business development, financial innovation, changes to national
laws, regulations and regulatory policies etc, and shall base on the fact
signing new specific agreement or making changes or adding the specific
agreement has signed. This Agreement shall remain valid before the Parties reach
a consensus and enter into a supplementary agreement.

 

2. Except in cases of termination after the expiry of the Term hereof or early
termination or cancellation by either party, any party intended to terminate
this Agreement at any time during the Term hereof shall give a 90 days written
notice to the other party, and this Agreement may only be terminated subject to
the written consent of the other party.

 

3. In the case of any change to any applicable state laws, regulations,
regulations of a regulatory authority at any time during the Term hereof, the
Parties shall negotiate to make an amendment to this Agreement.

 

4. This Agreement shall be in four copies, of which Party A shall keep two,
Party B shall keep two, each having the same force and effect.

 

(No text below)

 

 14 

 

 

(This page is the signature page of the Fund Depository Service Agreement)      
Party A (Seal): Sichuan Senmiao Technology Ltd.       [tv490892_img01.jpg]      
Legal representative or authorized representative (Seal):      
[tv490892_img02.jpg]       Dated: April 8, 2018                  ,              
  Party B (Seal): Sichuan XWBank, Ltd.       [tv490892_img03.jpg]       Legal
representative or authorized representative (Seal):       [tv490892_img04.jpg]  
    Dated: April 2, 2018  

 



 15 

 